Exhibit 10.1
WAIVER AGREEMENT
WAIVER AGREEMENT (this “Agreement”), dated as of April 21, 2010, is made by and
among MORGANS HOTEL GROUP CO., a Delaware corporation (the “Company”), and
YUCAIPA AMERICAN ALLIANCE FUND II, L.P., a Delaware limited partnership (“YAAF
II”), and YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P., a Delaware limited
partnership (“YAAF II-P” and together with YAAF II, the “Investors”).
WHEREAS, the Company and each of the Investors have entered into that certain
Securities Purchase Agreement, dated as of October 15, 2009, as amended by
Amendment No. 1 thereto, dated as of December 11, 2009 (as amended, the
“Securities Purchase Agreement”) that, among other things, prohibits the
Investors from acquiring beneficial ownership of securities of the Company and
its subsidiaries under certain circumstances;
WHEREAS, on April 21, 2010, in connection with the proposed acquisition by the
Investors of the Company’s 2.375% Senior Subordinated Convertible Notes due 2014
(the “Convertible Notes”), the Company entered into Amendment No. 2 to its
Amended and Restated Stockholder Protection Rights Agreement (as amended, the
“Rights Agreement”), dated as of October 1, 2009, between the Company and Mellon
Investors Services LLC, as Rights Agent, to exempt under certain circumstances
the ownership of the Convertible Notes by any person from the determination of
the beneficial ownership of common stock of the Company (the “Common Stock”) by
such person under the Rights Agreement; and
WHEREAS, in connection with the proposed acquisition of Convertible Notes by the
Investors, the Company has agreed to waive certain provisions of the Securities
Purchase Agreement and any other provisions of agreements and Company policies
to which either of the Investors may be subject that would prohibit the
Investors from acquiring Convertible Notes (together, the “Company
Restrictions”), as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
1. Waiver of Standstill Provisions. Subject to compliance by each Investor with
the provisions of this Agreement, the Company hereby waives the applicable
provisions of Section 5.13 of the Securities Purchase Agreement and all other
Company Restrictions that, in each case, would prohibit the Investors from
acquiring Convertible Notes, but only with respect to the acquisition by the
Investors of up to $88,000,000 in aggregate principal amount of Convertible
Notes within six months of the date hereof. For the avoidance of doubt, no
waiver of the applicable provisions of Section 5.13 of the Securities Purchase
Agreement or any other Company Restrictions is given for the conversion by the
Investors of Convertible Notes into Common Stock. Should the Investors determine
to purchase or enter into an agreement to purchase Convertible Notes (a) prior
to the end of the 2nd Nasdaq Global Market trading day after issuance by the
Company of its first quarter 2010 earnings report, prior thereto, the Investors
shall obtain from the seller a nondisclosure and lock-up agreement in the form
attached

 

1



--------------------------------------------------------------------------------



 



hereto as Exhibit A (a “Nondisclosure and Standstill Agreement”), and only
engage in such purchase or enter into such agreement following disclosure of
such information as the Company agrees is required to be disclosed or (b) after
such 2nd Nasdaq Global Market trading day but within six months of the date
hereof at a time at which insiders at the Company are not permitted to trade in
Company securities or otherwise when any officers, directors, members, partners,
managers or employees of the Investors have material non-public information
concerning the Company or its Affiliates, prior thereto, the Investors shall
obtain from the seller a nondisclosure and lock-up agreement substantially
similar to Exhibit A, which the Company shall be a party to, and only engage in
such purchase or enter into such agreement following disclosure of such
information as the Company agrees is required to be disclosed. Subject to
compliance by each Investor with the provisions of this Agreement, the Company
hereby waives the provisions of any Company Restrictions applicable to the
disclosure by Investor of Evaluation Material (as defined in the Nondisclosure
and Standstill Agreement) to any potential seller of Convertible Notes party to
a Nondisclosure and Standstill Agreement.
2. Full Force and Effect. Except as expressly set forth herein, the Securities
Purchase Agreement (including the provisions thereof relating to the purchase or
other acquisition of Common Stock, including upon conversion of the Convertible
Notes) and other Company Restrictions shall continue in full force and effect in
accordance with the provisions thereof.
3. Company Right of First Refusal and First Offer. From and after the date
hereof:
(a) (i) Subject to the further terms and conditions of this Section 3, if an
Investor proposes to sell Convertible Notes in a single transaction or series of
related transactions at a time when the market price of a share of Common Stock
exceeds the then effective Conversion Price (as defined in that certain
Indenture, dated as of October 17, 2007 and as amended from time to time, by and
among the Company, as issuer, Morgans Group LLC, as guarantor, and The Bank of
New York, as trustee, relating to the Convertible Notes (the “Indenture”)), such
Investor shall give the Company prior written notice thereof (an “Investor
Notice”), including in reasonable detail the price and aggregate principal
amount of Convertible Notes to be sold, and the other general terms, if any,
upon which such Investor proposes to sell such Convertible Notes. Each such
Investor Notice shall constitute an irrevocable offer by such Investor to the
Company to sell all (but not less than all) of the Convertible Notes included in
such Investor Notice upon the terms and conditions reflected in such Investor
Notice. Notwithstanding the requirement to deliver an Investor Notice, the
Investors shall use their commercially reasonable best efforts to advise the
Company two Business Days prior to delivery of the Investor Notice of the
development of any plans or proposals to sell Convertible Notes.
(ii) If at any time when the market price of a share of Common Stock is equal to
or less than the then effective Conversion Price, if an Investor proposes to
sell Convertible Notes in a single transaction or series of related
transactions, such Investor shall give the Company prior written notice of such
intent and set forth the aggregate principal amount of Convertible Notes which
the Investor is proposing to sell to the Company (the “Offer Notice”). Within
two Business Days after receipt of the Offer Notice, the Company may either
decline in writing to offer to buy any such Convertible Notes, or may propose in
writing a price at which the

 

2



--------------------------------------------------------------------------------



 



Company offers to buy all (but not less than all) such Convertible Notes (the
“Company Offer”). The Investor shall have two Business Days after the receipt of
the Company Offer to either accept in writing the Company Offer (an “Offer
Acceptance”) or to decline in writing the Company Offer. If the Investor
declines the Company Offer, the Investor may thereafter, for a period of thirty
days after the date of the Company Offer, sell or enter into an agreement to
sell any of the Convertible Notes covered by the Offer Notice at a price equal
to or greater than the price offered in the Company Offer. If the Company
declines to make a Company Offer, the Investor may thereafter, for a period of
thirty days after the Company declines to make a Company Offer (or thirty two
days after the delivery of the Offer Notice if the Company does not respond)
sell the Convertible Notes covered by the Offer Notice at any price. If the
Investor does not sell or enter into an agreement to sell the Convertible Notes
within such period, any subsequent sale of such Convertible Notes shall be
subject to the terms of this Section 3.
(b) The Company shall have the right to agree to purchase all (but not less than
all) of the Convertible Notes described in an Investor Notice by delivering
written notice (the “Company Notice”) to such Investor of its election to
purchase such Convertible Notes prior to 4:00 p.m. (New York City time) on the
second Business Day following the delivery of the applicable Investor Notice.
The Company shall effect the purchase of all such Convertible Notes pursuant to
the Company Notice or an Offer Acceptance, including payment of the purchase
price, not later than 4:00 p.m. (New York City time) on the third Business Day
after delivery of the Company Notice or, in the event of an Offer Acceptance, on
the third Business Day after delivery of the Offer Acceptance. If an Investor
Notice or an Offer Notice, Company Offer or Offer Acceptance is delivered after
4:00 p.m., New York City time, on any Business Day (as defined in the Securities
Purchase Agreement), it shall be deemed received on the next succeeding Business
Day.
(c) If and to the extent that the Company fails to exercise its right to
purchase all of the Convertible Notes described in any Investor Notice pursuant
to the foregoing clause (a)(i) within the period required for such election,
then the Investor shall have 60 days thereafter to sell such Convertible Notes
on terms no less favorable to the Investor (taken as a whole) than the terms set
forth in the Investor Notice.
4. Conversion Cap. In consideration of the waiver granted hereunder, and without
limitation to the provisions of Section 5.13 of the Securities Purchase
Agreement or other Company Restrictions that restrict the conversion by
Investors of Convertible Notes into Common Stock, but in addition thereto, the
Investors hereby agree that:
(a) Subject to Section 4(b) below, an Investor or any Affiliate (as defined in
Section 4(c) below) thereof holding Convertible Notes (a “Holder”) shall not be
entitled to convert any Convertible Notes to the extent, and only to the extent,
such conversion would cause such Holder, together with its Affiliates, to become
the beneficial owner of more than 9.9% of the issued and outstanding shares of
the Common Stock, as determined pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company shall, within
one Business Day of delivery by a Holder of a Conversion Notice (as defined in
Section 4(c) below), notify such Holder in writing of (i) the number of shares
of Common Stock that would be issuable to such Holder if such conversion
requested in such Conversion Notice were effected in full and (ii) the number of
issued and outstanding shares of Common Stock (as determined

 

3



--------------------------------------------------------------------------------



 



pursuant to Section 13 of the Exchange Act) as of the most recent date such
information is available to the Company, whereupon, notwithstanding anything to
the contrary set forth herein, such Holder may within one Business Day of its
receipt of the notice from the Company required by this Section revoke such
Conversion Notice to the extent that it determines that such exercise would
result in such Holder, together with its Affiliates, owning in excess of 9.9% of
the issued and outstanding shares of Common Stock, as determined pursuant to
Section 13 of the Exchange Act.
(b) Section 4(a) shall not limit a Holder from converting all or any portion of
the Convertible Notes if: (i) the Holders and the Licensed Affiliates (as
defined in Section 4(c) below) have obtained all Gaming Approvals necessary to
hold, and to exercise or convert (as the case may be) in full, any and all
exercisable or convertible securities of the Company (the “Company Securities”)
held by the Holders and their Affiliates, and a Holder has notified the Company
in writing thereof and has not revoked such notification, or (B) none of the
Holders or the Licensed Affiliates are required under the Gaming Laws (as
defined in Section 4(c) below) to obtain any Gaming Approval (as defined in
Section 4(c) below) to hold, or to exercise or convert (as the case may be) in
full, any such Company Securities (e.g., the Company does not own or hold any
assets or rights that subject it to the authority or jurisdiction of a Gaming
Authority (as defined in Section 4(c) below)), and a Holder has notified the
Company in writing thereof and has not revoked such notification. In connection
with the foregoing, the Company shall use its reasonable best efforts to keep
the Investors apprised of all material facts pertaining to the business and
affairs of the Company which have, or would reasonably be expected to have, a
bearing upon the determination of whether any such Gaming Approvals are or
continue to be required, including, without limitation, information pertaining
to any acquisitions or dispositions of assets by the Company or any of its
Affiliates that are subject to regulation under Gaming Laws, and shall, upon
request from a Holder from time to time, provide any documents and records in
its possession or in the possession of its Affiliates (to the extent available
to the Company) that such Holder reasonably requests in order to determine
whether such Gaming Approvals are required; provided, that, prior to receiving
any documents and records, such Holder shall agree to comply with the Company’s
insider trading policies as in effect and shall agree to keep the information
contained therein confidential, including to the extent required so that the
Company’s provision of such documents and records does not cause the Company to
breach any confidentiality agreement to which it is a party.
(c) For purposes of this Section 4, the following capitalized terms shall have
the following meanings ascribed thereto:
(i) “Affiliate” has the meaning ascribed to such term in Section 12 of the
Exchange Act; provided, that, the existence of a management contract primarily
for operational services provided by the Company or an Affiliate of the Company
shall not be deemed to be control by the Company or such Affiliate, as the case
may be.
(ii) “Conversion Notice” has the meaning ascribed to such term in the Indenture.
(iii) “Gaming Approval” means any approval or consent required under Gaming Laws
to be obtained from any Gaming Authority, including, without limitation, any

 

4



--------------------------------------------------------------------------------



 



registration, finding of suitability or approval of an acquisition of control.
(iv) “Gaming Authority” means any governmental entity with regulatory control,
authority or jurisdiction over casino, pari-mutuel, lottery or other gaming
activities and operations within the State of Nevada, including, without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the Clark County Liquor and Gaming Licensing Board and the City of Las Vegas.
(v) “Gaming Laws” means all laws, regulations, rules, ordinances or other
pronouncements pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over casino, pari-mutuel, lottery or other gaming
activities in any jurisdiction, including all rules and regulations established
by any Gaming Authority.
(vi) “Licensed Affiliate” means a person who is associated or affiliated with a
Holder or any of their respective Affiliates and is required under Gaming Laws
to obtain a Gaming Approval for any Holder to hold, or to exercise in full, the
Company Securities.
5. Agreement Regarding a Refinancing Transaction. In consideration of the waiver
granted hereunder, the Investors hereby agree that, at any time any Investor is
a holder of Convertible Notes, should any member of the Company’s board of
directors initially designated or nominated by an Investor fail to recuse
himself or herself with respect to any vote on any proposal or plan proposed by
management of the Company to effect a repayment, extension or other refinancing
of the Convertible Notes, such Investor or Investors will promptly take all
action permissible under applicable law to designate or nominate a replacement
for such director as promptly as possible. It is understood that the Investors,
as holders of Convertible Notes, are not agreeing hereby to elect to participate
in any such repayment, extension or other refinancing transaction.
6. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.
7. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the other parties hereto.
8. Consent to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York state or federal court sitting in the Borough of Manhattan of The City of
New York. The parties hereto hereby (a) submit to the exclusive jurisdiction of
any state or federal court sitting in the Borough of Manhattan of The City of
New York for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action or proceeding is brought in an inconvenient forum, that the venue of the
action is improper, or that this Agreement or the transactions contemplated

 

5



--------------------------------------------------------------------------------



 



by this Agreement may not be enforced in or by any of the above-named courts.
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
10. Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.
11. Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Any
failure of any party to comply with any obligation, agreement or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver, but such waiver
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.
12. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by any party without the prior written consent
of the other parties hereto. Any attempted assignment in violation of this
Section 12 shall be void.
[Signatures on next page.]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            MORGANS HOTEL GROUP CO.
      By:   /s/ Marc Gordon         Name:   Marc Gordon        Title:  
President        YUCAIPA AMERICAN ALLIANCE FUND II, L.P.
      By:   Yucaipa American Alliance Fund II, LLC       Its:  General Partner 
                  By:   /s/ Robert P. Bermingham         Name:   Robert P.
Bermingham        Title:   Vice President        YUCAIPA AMERICAN ALLIANCE
(PARALLEL)
 FUND II, L.P.
      By:   Yucaipa American Alliance Fund II, LLC       Its:  General Partner 
                  By:   /s/ Robert P. Bermingham         Name:   Robert P.
Bermingham        Title:   Vice President     

 

